Shepley, C. J. —
The title of the petitioner is derived from the State, and its title from a forfeiture of the title of the former owners, occasioned by neglect to pay a State tax assessed upon the lands for the year 1842.
An objection is made, that the State could not thus acquire a title, because the State tax for that year has been paid.
The presumption arising from the payment of all taxes' assessed for subsequent years is relied upon as proof of it. This presumption may be rebutted. A transcript from the books of the Treasurer of the State, exhibiting the payments made for taxes assessed upon the township and the times when and by whom they were made, was received as testimony. The receipts introduced by the respondents correspond to the entries made on those books. There is no proof, that any payments made were omitted to be entered or that any error was committed in making the entries.
Under such circumstances the presumption cannot prevail.
The State, it is said, was bound to apply the money paid so as to prevent a forfeiture.
There is no proof, that it was not applied as directed. Receipts were given stating particularly the purposes for which it was received. No objection to the appropriation appears to have been made.
It is also insisted, that the State could not assess the land as owned by others, and receive payment from them for such taxes, and yet claim to be itself the owner of those lands by forfeiture. There would have been an inconsistency in such proceedings, if there had been no intention to permit the owners to redeem. The State, however, does not appear to have insisted upon forfeitures, when it could obtain payment without. Such a course of proceedings might, perhaps, be *337properly regarded as a pledge, that the owners would be permitted to redeem. By the Act approved on August 10, 1848, the owners of lands forfeited, were not only permitted to redeem them from the State, until they were finally sold at auction by the Land Agent, but provision was made, that they might redeem from the purchaser at any time within one year after the sale. Under such circumstances, by continuing to assess them, and to receive payment of taxes, the State cannot be considered to have waived any claim to a forfeiture further than it has manifested ati intention to do so by its enactments.
The State having offered such facilities for a redemption, the Ocean Bank, as owner of 6244 acres, appears to have intended to redeem by payment of all taxes assessed upon them with the accrued interest, and to have employed Leonard Pierce to make such payment. He addressed a letter under date of August 22, 1848, to a clerk in the office of the Treasurer of the State, desiring to be informed of “ the proportion of tax on 2271½ acres from August 14, 1841, to February 14, 1843, and afterwards to the present year on 6244 acres, including interest, and all and every claim of the State arising from taxes assessed.”
The clerk, in an answer, under date of August 26, 1848, forwarded a memorandum “ of the amount due on the number of acres, and for the year specified.” The State tax for the year 1841 is therein stated to be due on 2271 acres; and the State and county taxes to be due on 6244 acres for the year 1843, and for several subsequent years; and the letter states, “ You have paid the State tax for 1842, and the county tax for 1844 and 1842.”
This is regarded by counsel as a statement, that the State tax for the year 1842, had been paid upon the' 6244 acres. There is mush doubt,' whether it can be justly so regarded. It does not state upon what land the State tax for the year 1842 had been paid. That can only be inferred. The specific inquiry made of him respecting the 6244 acres, was limited to taxes after Feb’y 14, 1843. Before that time, his-inquiry
*338had reference only to the 2271½ acres, and the statement of the clerk would seem to be more appropriate as an answer to that inquiry.
But it is said, he asked for information of all and every claim of the State, arising from taxes assessed.” This language was used in connexion with the words “ including interest, and all and every claim,” &e., and it might have been considered, and perhaps properly, by the clerk as asking only for information of all other charges or claims, beside interest, to be annexed to the interest on the taxes, respecting which a specific inquiry was made, and not as asking, if there were other taxes due on any of the lands, for other years not named. The obscurity or uncertainty in the letters between the agent of the owners and the clerk, may be the occasion of a serious loss, but the right of the State to lands already forfeited, cannot be affected thereby, even if the clerk should be regarded as having made a misstatement respecting the taxes of 1842.
After the State had acquired a title by forfeiture, nothing but its own act, or that of some authorized agent, could deprive it of that title.
It is further insisted, that the Land Agent had no authority to sell and that his proceedings were not in conformity to law.
The respondents in such case would fail to exhibit any title to the land claimed by the petitioner, and to prove the allegations made in their brief statement.
If the State had acquired a title, that of the purchaser from it has been admitted, and all defects in the proceedings cured by the Act approved on April 23, 1852, which provides, that any deeds given by the Land Agent, for lands sold for alleged forfeitures to the State, shall vest in the grantee all the interest of the State, notwithstanding any irregularities in the notices or failure to comply with the provisions of the Acts under which said sales were made. Judgment that partition he made as frayed for.
Tenney, Howard, Rice and Appleton, J.. J., concurred.